PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/209,191
Filing Date: 13 Mar 2014
Appellant(s): Henry et al.



__________________
Elliott Deaderick
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/14/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/22/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
In the related appeals section (2) the appellant states that there were no related appeals.  This is incorrect.  On 6/24/2019 Appeal 2018-006900 (RANGE, APJ) issued on the instant application affirming the 7/14/2017 final rejection.

Claims 1, 3 and 4 are separately argued.  The remainder of the claims stand or fall with instant claim 1.

Instant claim 1 over LEVIN
Appellant argues that the illuminating of the LED of LEVIN is the control function and is performed whether or not there is a puff characteristic associated with the control function (Appellant arguments pg. 3-4 A-1)
	The instant claim broadly claims “control function”.  The instant claim is not limited to the control function being the LED light being on or off.  The increasing of the intensity of the LED light (in response to detecting high flow or force of a puff) is a control function.  The Examiner’s rejection is based on the control function being increasing LED light intensity.
	The appellant fails to explain why increasing intensity of the LED light is not a “control function” under the instant claim.  Increasing intensity of the LED light is a function and the 
Appellant argues that the disclosure of LEVIN does not describe a scenario in which illuminating the LED light will not occur if the puff characteristic of airflow velocity does not have a defined association with a puff characteristic (Appellant arguments pg. 3-4 A-1)
	The Examiner does not argue that the illumination (or lack thereof) of the LED light of LEVIN is the control function of the instant claim.  The Examiner argues the increasing in intensity of the LED light is the control function.  The appellant has failed in their arguments as to why a change in intensity of LED light is not a control function.
Instant claim 4 over LEVIN
Appellant argues that while LEVIN does teach a blinking LED indicating a need for charging that “claim 4 further recites that the control function includes providing an indication of charge level of the battery”.  The appellant therefore concludes that the control function of instant claim 1 is the indication of charge level of battery (Appellant arguments pg. 5 A-2)
	In the instant claim the indication of charge level is in addition to the control function.  In instant claim 4 the word “includes” is referring to the “processing circuitry”.  The word “includes” is not referring “to the control function” clause.  A “control function” is not a structure that can include processing circuitry but is a function caused by processing circuitry. Therefore it is reasonable that “includes” refers to “wherein processing circuitry”.

The aerosol delivery device of Claim 1, wherein the aerosol delivery device further comprises a battery, and wherein processing circuitry configured to cause the aerosol delivery device to includes the processing circuitry configured to cause the aerosol delivery device to provide an indication of a charge level of the battery.

Claim 4 states that processing circuitry includes processing circuitry configured to cause the aerosol device to provide an indication of a charge level.   That is the examiner interprets claim 4 as requiring the processor circuitry being configured to perform a control function and requiring the processing circuitry to provide an indication of a charge level of the battery.  The claim as currently written does not require the control function to be the indication of a charge level. 
Instant claim 3 LEVIN in view of COHEN
Appellant argues similar to instant claim 4, supra, that neither LEVIN nor COHEN teach that “the control function” of instant claim 1 is “the number of remaining does under the metering regime”.   Therefore the appellant concludes that while COHEN teaches displaying remaining doses it does not teach displaying remaining doses as part of the control function (Appellant arguments pg. 6-7 B-1)
In the instant claim the indication of doses remaining is in addition to the control function.  In instant claim 3 the word “includes” is referring to the “wherein processing circuitry”.  The word “includes” is not referring “to the control function”. 

The aerosol delivery device of Claim 1, wherein the processing circuitry configured to cause the aerosol delivery device to perform the control function includes the processing circuitry configured to cause the aerosol delivery device to provide an indication 2Appl. Ser. No. 14/209,191Atty Dkt No. R60999 2920 US.1 (0412.5) of a level of aerosol precursor composition remaining in a cartridge operatively engaged with the aerosol delivery device in response to the puff input.

includes processing circuitry configured to cause the aerosol device to provide an indication of a level of aerosol precursor.  That is the examiner interprets claim 3 as requiring the processor circuitry being configured to perform a control function and requiring the processing circuitry to provide an indication of a level of aerosol precursor.  The claim as currently written does not require the control function to be the indication of a charge level.   
Instant claim 27 and 28 over LEVIN in view of COHEN
Appellant only argues that LEVIN allegedly fails to teach the features of claim 1.  Therefore claims 27 and 28 stand or fall with instant claim 1.
Instant claims 1, 3-6, and 26-28 COHEN in view of LEVIN
Appellant only argues this combination based on the above arguments.   Therefore should the Board affirm the rejection of claim 1 above then the instant rejection should also be affirmed.  Should the Board reverse claim 1 above then these rejections should also be reversed.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Anthony Calandra/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        
Conferees:
/Abbas Rashid/Supervisory Patent Examiner, Art Unit 1748            

/KATARZYNA I WYROZEBSKI/Patent Examiner, TC1700                                                                                                                                                                                                        
                                                                                                                                                                                 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.